Citation Nr: 9927831	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  94-33 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1971.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA), Roanoke, Virginia, 
Regional Office (RO).  This matter was remanded to the RO for 
additional development in January 1997.  The Board notes that 
the January 1997 remand was necessary in order to comply with 
the provisions of 38 U.S.C.A. § 5103 (West 1991).  


FINDING OF FACT

Competent medical evidence establishing a medical nexus 
between the veteran's current back disorder and his period of 
service has not been presented.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disorder is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1998).

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Court of 
Appeals for Veterans Claims (formerly the Court of Veterans 
Appeals) (Court) has defined "well-grounded claim" as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Such a claim need not be conclusive, but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Id.  A claim must be more than just an 
allegation; a claimant must submit supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If a claim 
is not well-grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14 (1993).  
A not well-grounded claim must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  If the initial burden of 
presenting evidence of a well-grounded claim is not met, the 
VA does not have a duty to assist the veteran further in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81-82.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
the Court held that in order for a claim to be well grounded 
there must be competent evidence of current disability (a 
medical diagnosis), of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. §5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

The Court has also held that the chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  

Analysis

The veteran asserts that he incurred a back disability in 
service.  At the hearing before the Board in January 1997, 
the veteran stated that in October 1967, during physical 
therapy training, he fell off overhead bars, dropped about 
six feet, and landed on 2 by 4's, on his back.  Hearing 
Transcript, hereinafter Tr., 3.  He indicated that in 
November 1967, he fell on a loading dock and had back pain 
immediately after the fall.  Tr. 4 and 5.  He stated that 
from 1967 to 1971, he still had problems with his back, 
although he did not go in for follow-up treatment.  Tr. 6.  
He treated his back with Tylenol, heating pads, and things 
like that.  Tr. 7.  He has submitted competent medical 
evidence establishing that he has a current back disability.  
A September 1993 VA examination report reflects a diagnosis 
of mechanical low back pain with mild scoliosis.  

Service medical records show that the upon enlistment 
examination in August 1967, the veteran's spine was normal.  
An October 1967 service medical record indicates that the 
veteran fell on his back.  He had complaints of back pain.  
There was tenderness over the spinous process.  X-ray 
examination was negative.  Analgesics and ice massage were 
prescribed.  A December 1967 service medical record indicates 
that the veteran had complaints of occasional back pain.  The 
veteran got relief from Darvon.  Upon separation examination 
in May 1971, the veteran reported having "back trouble."  
The examiner noted that the veteran sustained an injury to 
the lumbosacral spine in 1967 and the X-ray examination was 
negative.  It was further noted that the veteran fell again 
in 1968 and he sustained a lumbosacral spine injury.  The 
veteran had no "sciatica radiation" and X-ray examination 
was reportedly negative.  It was noted that the veteran had 
acute intermittent lumbosacral decompression, sporadically.  
The May 1971 examination report indicates that examination of 
the spine was normal.   

The veteran has not submitted competent medical evidence that 
medically relates the his current back disorder to his period 
of service.  The treatment records and VA examination report 
do not provide a nexus between the current back disorder and 
the veteran's complaints of back pain in service.  

Review of the record reveals that the treatment records, from 
the P. Hospital, dated in July 1973, reflect a diagnosis of 
acute lumbar muscle strain.  X-ray examination of the lumbar 
spine was normal.  It was noted that the cause of the injury 
was bending over at home.  The Board notes that there is no 
competent medical evidence which relates the diagnosis of 
acute lumbar strain in 1973 to the inservice low back injury 
or to the veteran's period of service.  In fact, the evidence 
of record shows that the acute lumbar muscle strain was 
incurred after a post service bending injury.  The Board 
points out that the service medical records do not reflect a 
diagnosis of lumbosacral strain.  Also, there is no evidence 
of treatment of a back disorder from 1971 to 1973.  

The Board further notes that there is no evidence of 
treatment of a back disability from 1973 to 1993.  Emergency 
room records, dated in March 1993, reflect a diagnosis of 
lumbosacral joint strain.  The treatment records do not 
provide a nexus between the diagnosis of lumbosacral joint 
strain and the veteran's period of service or the inservice 
complaints of back pain.  The Board notes that the treatment 
records indicate that the back disability was due to a post-
service back injury.  The treatment records note that the 
veteran reported that the pain was brought on after he 
twisted his back trying to look to the right while driving a 
police car.  The records do not provide a nexus between the 
diagnosis of lumbosacral strain and the veteran's period of 
service.  

The treatment records associated with the claims file 
indicate that the veteran reported having a back disorder or 
back pain since service.  Treatment records from the P. 
Hospital, dated in October 1974, indicate that the veteran 
reported sustaining a back injury in 1969; the records did 
not reflect treatment of a back disorder, but instead 
reflected treatment of an unrelated disorder.  Emergency room 
records, dated in March 1993, reflect a diagnosis of 
lumbosacral joint strain.  The records indicate that the 
veteran reported that he had incurred his back disorder in 
service in 1968 after a fall, and he has had on and off 
attacks of back pain and muscle spasms of the back since that 
time.  Treatment records, from the P. Medical Center, dated 
in 1994 and 1995, indicate that the veteran was treated for 
low back pain.  The veteran reported having a long history of 
low back pain and prior back injuries in 1963 and 1978.  The 
September 1993 VA examination report indicates that the 
veteran reported that he had episodes of back pain every few 
years since service.  

The Court has held that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Thus, the Board finds that the notations in 
the VA examination report and private medical records, that 
the veteran had back pain since service, are not competent 
medical evidence of a nexus between the veteran's back 
disability and his period of service.  

At the hearing before the Board in January 1997, the veteran 
stated that from 1967 to 1971, he still had problems with his 
back after the back injuries in October and November 1967, 
although he did not go in for follow-up treatment.  Tr. 6.  
He treated his back with Tylenol, heating pads, and other 
conservative means.  Tr. 7.  The veteran indicated that he 
had chronic back pain between 1971 to 1973.  Tr. 8.  The 
first time he was treated for back pain after service was in 
1973.  Tr. 8.  The veteran indicated that he treated his back 
disorder with heating pads and hot baths from 1973 to 1983.  
Tr. 9.  The veteran indicated that since 1993, his back pain 
had gotten worse.  Tr. 12.  

The veteran has submitted various lay statements, by his 
friends and co-workers, in support of his claim.  In a March 
1994 statement, C.C. stated that numerous times, she had been 
aware that the veteran had problems with his back.  In a 
March 1994 statement, W.R. stated that he worked with the 
veteran for fifteen years.  He indicated that the veteran had 
told him that he had injured his back while in service and on 
many occasions, his sons have gone to the veteran's home to 
help with heavy lifting because of the veteran's back 
problem.  In an April 1994 statement, W.P. stated that he had 
known the veteran for about twenty years and he had worked 
with him on occasion.  He stated that the veteran had told 
him that he suffered from a back injury during service and 
that as a result, he had a weak back which on occasion, 
caused him problems.  

Although the veteran and other lay persons are competent to 
provide an account of the veteran's symptoms, "the capability 
of a witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge."  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The veteran and his acquaintances and co-workers do 
not possess the technical or specialized knowledge to provide 
a probative conclusion with respect to the issue of whether 
the veteran's current back disability was incurred in service 
or is medically related to his period of service.  See 
Espiritu, supra.  Although the veteran is competent to 
testify that he has had back pain since service, he is not 
competent to provide a medical opinion that his back pain was 
due to the inservice back injury or that his current back 
disability was caused by the inservice back injury.  The 
veteran does not possess the technical or specialized 
knowledge to provide a probative conclusion as to whether he 
incurred a chronic back disability as a result of the 
inservice back injury.  

The veteran has not submitted any medical opinion to support 
his contentions.  The Board points out that lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. §5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit v. Brown, 5 
Vet. App. at 93. 

There is no medical evidence of record which establishes that 
a chronic back disability was diagnosed in service and that 
the veteran still has such disorder.  The Board finds that 
the veteran's statements that he had back pain since service 
and the various lay statements by his friends and co-workers 
that the veteran had "problems" with his back for many 
years, are insufficient to establish continuity of 
symptomatology under 38 C.F.R. § 3.303(b).  The statements 
are too vague to establish that the veteran had continuous 
symptomatology due to the same disorder since his period of 
service.  There are no clinical records to support the 
veteran's assertion that he has continuity of symptomatology 
of a back disability since service.  Furthermore, as noted 
above, the veteran has not submitted competent medical 
evidence which medically relates his current back disorder to 
his complaints of back pain for the past 28 years.  Thus, the 
Board finds that the provisions of 38 C.F.R. § 3.303(b) do 
not assist the veteran in the submission of a plausible 
claim.   

The Board also points out that there is evidence of record 
that medically relates that current back disability to a 
post-service back injury, not to the inservice back injury.  
Treatment records from O. and S. Physical Therapy Associates, 
Inc., dated in September 1995, indicate that the veteran's 
current back symptoms became constant in 1993, when the 
veteran was driving and turned left to look at a car in the 
right lane.  The assessment was low back pain secondary to 
decreased hip and pelvic musculature flexibility and a left 
pelvic shift.  The treatment records indicate that the 
veteran reported that he sustained a low back injury several 
years ago while training in boot camp.  It was noted that the 
original injury occurred in 1957.  The treatment records do 
not medically relate the current back disorder to the 
veteran's injury in service.  

Evidence of a well grounded claim must include medical 
evidence of a nexus between the in-service injury or disease 
and the current disability.  See Caluza, supra.  The medical 
evidence of record does not reflect a nexus between the 
current back disability and the veteran's period of service.  

In light of the absence of competent medical evidence of a 
nexus between the veteran's back disorder and his period of 
service, the veteran's claim is implausible and not well 
grounded.  Therefore, as a matter of law, the claim must be 
denied.  38 U.S.C.A. § 5107(a). 


ORDER

Entitlement to service connection for a back disorder is 
denied.


		
THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

